 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     IN RE:
11
                                                        No. MC19-0060RSL

12
     Ex Parte Application of Broadcom
     Corporation and Avago Technologies                 ORDER
13
     International Sales Pte. Ltd. for an Order
     Pursuant to 28 U.S.C. § 1782 Granting
14
     Leave to Obtain Discovery for Use in
     Foreign Proceeding
15

16          This matter comes before the Court on applicants’ petition for an order permitting

17   the issuance of a Rule 45 subpoena for use in a foreign proceeding. The target of the

18   discovery has opposed the petition. In light of the contested nature of this proceeding, the

19   Clerk of Court is directed to assign a civil action number.

20

21          Dated this 21st day of June, 2019.

22                                                A
                                                  Robert S. Lasnik
23                                                United States District Judge

24

25

26

27

28
